DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because fig. 2 shows the electrical power source 5 connected to the case 1, which is not electrically connected to the cell formed by electrode 2 and ferroelectric semiconductor 3 due to the case 1 being connected to the cell through insulators 4 (pg 4, lns 26-30).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5 and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is inoperative and therefore lacks utility. 
Claim 1 discloses the electrical power generator is composed of first and second conductive plates made of different metals and a layer of ferroelectric material, but does not claim any energy applied to the generator. 
Ferroelectric material is known to produce electricity from pressure (piezoelectricity) or temperature change (pyroelectricity) and to have electrical polarization when an electrical field is applied to the material (see APPLICATION OF FERROELECTRIC MATERIALS FOR IMPROVING OUTPUT POWER OF ENERGY HARVESTERS, Kim et al., Nano Convergence, pgs 2-3, “2 Ferroelectric Materials”). Claim 1 does not disclose pressure, temperature change or an electric field being applied to the ferroelectric material or disclose any energy being applied to the electrical power generator in the specification, other than “utilizing the internal energy of the substance used” (pg 3, lns 26-27). 
Applicant stated the device absorbs environmental energies simply by being assembled (see interview summary sent 12/9/20). This is not a known scientific principal and an incredible claim. Additionally, Kim et al. discloses barium titanate (BaTiO3) between an electrode made of Au and an electrode made of Pt (figs 2a & 2c, pgs 4-5, “3.1.2 Thin Film Perovskite PENG”) and shows electricity is only generated when pressure is applied (fig 2d, where current and voltage spikes occur during bending), demonstrating a polarized ferroelectric material having electrodes of different metals does not produce electricity simply by being assembled.
Since no energy is being applied to the generator, the generator is creating energy, which violates the first law of thermodynamics (energy cannot be created or destroyed in an isolated system). Therefore the invention is inoperative. Claims 3-5 and 7-10 are rejected since they depend on claim 1.
Claim 11 discloses the electrical power generator is composed of first and second conductive plates made of different metals and a layer of ferroelectric material, but does not claim any energy applied to the generator. 
Ferroelectric material is known to produce electricity from pressure (piezoelectricity) or temperature change (pyroelectricity) and to have electrical polarization when an electrical field is applied to the material (see APPLICATION OF FERROELECTRIC MATERIALS FOR IMPROVING OUTPUT POWER OF ENERGY HARVESTERS, Kim et al., Nano Convergence, pgs 2-3, “2 Ferroelectric Materials”). Claim 1 does not disclose pressure, temperature change or an electric field being applied to the ferroelectric material or disclose any energy being applied to the electrical power generator in the specification, other than “utilizing the internal energy of the substance used” (pg 3, lns 26-27). 
Applicant stated the device absorbs environmental energies simply by being assembled (see interview summary sent 12/9/20). This is not a known scientific principal and an incredible claim. Additionally, Kim et al. discloses barium titanate (BaTiO3) between an electrode made of Au and an electrode made of Pt (figs 2a & 2c, pgs 4-5, “3.1.2 Thin Film Perovskite PENG”) and shows electricity is only generated when pressure is applied (fig 2d, where current and voltage spikes occur during bending), demonstrating a polarized ferroelectric material having electrodes of different metals does not produce electricity simply by being assembled.
Since no energy is being applied to the generator, the generator is creating energy, which violates the first law of thermodynamics (energy cannot be created or destroyed in an isolated system). Therefore the invention is inoperative. Claims 12-18 are rejected since they depend on claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 “wherein the package of conductive plates includes at least one elementary cell connected to an electrical power source” is unclear. Applicant discloses that an electrical power source is connected to the elementary cell, but does not specify structure of the electrical power source (pg 4, lns 26-30). 
An electrical power source is considered a battery or electrical outlet. From the interview sent on 12/9/20 applicant does not disclose a battery or electrical power supply connected to the invention. Instead applicant only showed the electric power generator connected to an LED. It is unclear if an actual electrical power source (battery etc.) or an electric device powered by the electrical power generator (LED) is connected to the electrical generator as claimed. In order to further prosecution examiner will interpret the electrical power source as an electrical device powered by the electric power generator. Claims 12-18 are rejected since they depend on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 10-11, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuminskyi et al. (RU2419951, “Shuminskyi ‘951”, using machine translation) in view of Heywang (SEMICONDUCTING BARIUM TITANATE, Journal of Materials Science 6, 1971, pgs 1214-1226, “Heywang”).
Re claim 1, Shuminskyi ‘951 discloses an electrical power generator comprising a case 1 (fig 1, pg 3, lns 44-48) with a package of conductive plates 2 of both signs (fig 1, pg 3, lns 44-48) separated by a layer of ferroelectric 3 (fig 1, pg 3, lns 44-48), wherein all layers in the package bear tightly against each other (fig 1, pg 3, lns 11-14) and the conductive plates 2 are made of two different metals with significant difference of the free electrons concentration (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), wherein the package of conductive plates includes at least one elementary cell which consists of one layer of ferroelectric material 3 and two different conductive plates 2 (fig 1, pg 3, lns 44-48), which are placed in the following order: first conductive plate 2 (fig 1) then a ferroelectric material 3 (fig 1), then second conductive plate 2 made of a different conductive material from the first conductive plate 2 (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), 
Shuminskyi ‘951 discloses claim 1 except for ferroelectric semiconductors are used as ferroelectric material selected from the group consisting of sodium nitrite, semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanate doped with lanthanum, lithium niobate, potassium niobate, and lead titanate.
Heywang discloses semiconducting ceramic barium titanate is ferroelectric material with an extremely high dielectric constant (pg 1214, 2nd paragraph & pg 1214, “3. Bulk Conductivity”, lns 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a semiconducting barium titanate as the ferroelectric material of Shuminskyi ‘951, in order to provide a ferroelectric material with an extremely high dielectric constant to store more electrical energy, as taught by Heywang (pg 1214, 2nd paragraph), as well as to try other ferroelectric materials since Shuminskyi ‘951 teaches ferroelectric materials with dissimilar conductive plates generate electricity (pg 3, lns 1-6).
Re claim 11, Shuminskyi ‘951 discloses an electrical power generator comprising a case 1 (fig 1, pg 3, lns 44-48) with a package of conductive plates 2 of both signs (fig 1, pg 3, lns 44-48) separated by a layer of ferroelectric 3 (fig 1, pg 3, lns 44-48), wherein all layers in the package bear tightly against each other (fig 1, pg 3, lns 11-14) and the conductive plates 2 are made of two different metals with significant difference of the free electrons concentration (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), wherein the package of conductive plates 2 includes at least one elementary cell connected to an electrical power source (as best understood by examiner the electrical power source is an electrical device powered by the electrical power generator; inherent since Shuminskyi ‘951 discloses an electrical power generator), wherein the at least one elementary cell consists of one layer of ferroelectric material 3 and two different conductive plates 2 (fig 1, pg 3, lns 44-48), which are placed in the following order: first conductive plate 2 (fig 1) then a ferroelectric material 3 (fig 1), then second conductive plate 2 made of a different conductive material from the first conductive plate 2 (fig 1, pg 3, lns 44-48 & pg 4, lns 1-10), 
Shuminskyi ‘951 discloses claim 11 except for ferroelectric semiconductors are used as ferroelectric material selected from the group consisting of sodium nitrite, semiconductor ceramics based on barium titanate, barium titanate doped with niobium and barium titanate doped with lanthanum, lithium niobate, potassium niobate, and lead titanate.
Heywang discloses semiconducting ceramic barium titanate is ferroelectric material with an extremely high dielectric constant (pg 1214, 2nd paragraph & pg 1214, “3. Bulk Conductivity”, lns 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a semiconducting barium titanate as the ferroelectric material of Shuminskyi ‘951, in order to provide a ferroelectric material with an extremely high dielectric constant to store more electrical energy, as taught by Heywang (pg 1214, 2nd paragraph), as well as to try other ferroelectric materials since Shuminskyi ‘951 teaches ferroelectric materials with dissimilar conductive plates generate electricity (pg 3, lns 1-6).
Re claims 3 and 12, Shuminskyi ‘951 in view of Heywang disclose claims 1 and 11, respectively, as discussed above. Shuminskyi ‘951 further discloses the two different metals are selected from the group consisting of antimony-bismuth, iron-nickel, titanium-aluminum, alloys or a metal-alloy combination (pg 4, lns 1-10 & pg 6, lns 3-6).
Re claims 4-5 and 13-14, Shuminskyi ‘951 in view of Heywang disclose claims 3 and 12, respectively, as discussed above. Shuminskyi ‘951 further discloses: 
the metal alloy combination is selected from the group consisting of chromel-alumel or chromel-Copel (pg 6, lns 3-6); and
the alloy is selected from the group consisting of iron-Copel, antimony-alumel or chromel-bismuth (pg 6, lns 3-6).
Re claims 10 and 18, Shuminskyi ‘951 in view of Heywang disclose claims 1 and 11, respectively, as discussed above. Shuminskyi ‘951 is silent with respect to the ferroelectric semiconductors are configured to reduce the internal electrical resistance of the at least one elementary cell and increase the specific electrical power of the at least one elementary cell.
Heywang discloses semiconducting ceramic barium titanate is ferroelectric material with an extremely high dielectric constant (pg 1214, 2nd paragraph & pg 1214, “3. Bulk Conductivity”, lns 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a semiconducting barium titanate as the ferroelectric material of Shuminskyi ‘951 in view of Heywang, in order to provide a ferroelectric material with an extremely high dielectric constant to store more electrical energy, as taught by Heywang (pg 1214, 2nd paragraph), as well as to try other ferroelectric materials since Shuminskyi ‘951 teaches ferroelectric materials with dissimilar conductive plates generate electricity (pg 3, lns 1-6).
It is pointed out that Shuminskyi ‘951 in view of Heywang discloses the ferroelectric semiconductors are configured to reduce the internal electrical resistance of the at least one elementary cell and increase the specific electrical power of the at least one elementary cell, since Heywang discloses the same ferroelectric semiconductor as applicant (semiconducting ceramic barium titanate) and would therefore have the same properties as applicant’s ferroelectric semiconductor.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive. 
Applicant argues that the invention does not violate the first law of thermodynamics since it generates electricity from a plurality of energies from the environment, similar to solar panels (pg 9, last paragraph to pg 10).
Examiner disagrees. As discussed above in the 35 USC 101 rejection, it is known that ferroelectric material can produce electricity from energy from the environment being applied to the material (4/1/22 Final rej.-see pg 3, last para). Specifically it is known that when mechanical energy (piezoelectricity) and energy from temperature change (pyroelectricity) are applied directly to the ferroelectric material it produces electricity, as disclosed by Kim et al. (reference discussed in 35 USC 101 rejection above). The difference with applicant's invention is no energy is being applied directly to the ferroelectric material; and applicant asserts the ferroelectric material employs ionized particles, the natural magnetic field of the earth, electromagnetic waves of different frequencies and radio waves of all kinds as energy sources (see claim 2 of claims received 8/20/20), which is not known in the art. Additionally Kim discloses a layer of barium titanate (BaTiO3, semiconducting ferroelectric material) between two electrodes made of different metals (Au & Pt, figs 2a & 2c, pgs 4-5, Section 3.1.2) which produces electricity when stretched or compressed, showing that the material does not absorb other energies. Therefore this is not known scientific principal and an incredible claim, thus the invention is inoperable. 
Applicant argues that the report from the Fraunhofer Institute confirms that the electric generator charges itself (pg 11, first paragraph).
Examiner is not persuaded by this argument since it is not known if the device sent to be tested is the same device disclosed in the application. The report specifically discloses the Fraunhofer Institute did not know what the apparatus being tested was made of (pg 15, last square).
Applicant argues that there is no rational to combine Shuminsky ‘951 and Heywang (pg 11, last paragraph to pg 14). Examiner disagrees.
Shuminsky ‘951 teaches ferroelectric material with dissimilar conductive plates generate electricity (pg 3, lns 1-6). One in the art would be motivated to try different ferroelectric material for different applications. Heywang discloses ceramic barium titantate has an extremely high dielectric constant (pg 1214, 2nd para & pg 1214 “3. Bulk Conductivity”, lns 1-4). One in the art would recognize that a material with a high dielectric constant can store more energy than a low dielectric constant. Therefore one in the art would have motivation to combine Shuminsky ‘951 and Heywang. 
Applicant argues that employing ferroelectric semiconductors have unexpected results (pgs 15-18).
This argument is moot in view of the 35 USC 101 rejection.  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Primary Examiner, Art Unit 2834